Citation Nr: 0829684	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  07-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for peripheral 
vestibular disease (claimed as vertigo and dizziness). 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he should receive a rating in excess 
of zero percent for his peripheral vestibular disorder, which 
was claimed as vertigo and dizziness. In a November 2005 
rating decision, the veteran was granted service connection 
for peripheral vestibular disorder as related to the 
veteran's already service-connected disability of otitis 
media (left ear). The veteran was assigned a noncompensable 
evaluation for his vertigo and dizziness in the absence of 
clinical evidence of loss of balance (vestibular 
disequilibrium). In order for peripheral vestibular disorders 
to warrant a compensable evaluation there must be a diagnosis 
of vestibular disequilibrium. See 38 C.F.R. § 4.87 (6204). 

The veteran was given a thorough VA examination in August 
2005, where the veteran reported that he "gets dizzy with 
spinning" a couple times a month upon waking and rising from 
bed in the morning.  A CAT scan revealed haziness in the left 
mastoid, which the examiner believed was probably due to the 
previous perforation of the veteran's left eardrum and the 
recurrent ear infections he had after a 1976 tympanoplasty. 
The neurologist noted that there was no history of falls or 
injury, no history of treatment for vertigo, and no 
neurological deficit documented. The neurologist gave his 
impression as mild vertigo with no residuals. 
 
The claims folder contains limited private medical records 
from the Hospital of the University of Pennsylvania (Penn) 
that the veteran supplied. In April 2006 the veteran was 
given a balance evaluation at Penn.  The balance evaluation 
ends with recommendations for a full otologic review, and a 
referral to the Balance Center for a vestibular and balance 
rehabilitation program. If the referral for a full otologic 
review was carried out and if the veteran participated in the 
rehabilitation program, the records are not contained in the 
claims folder. Shortly after having his balance evaluated at 
Penn the veteran filed his notice of disagreement. He 
currently contends that his condition is worsening. 

An RO letter from March 2007 requests that the veteran 
provide a signed VA Form 21-4142 (authorization and consent 
to release information to the VA) so that the RO could obtain 
private treatment records from Penn.  The veteran returned 
the signed form in April 2007, although the address portion 
was not completed. The release form was not utilized, nor was 
the form returned for the veteran to fully complete it. The 
Board therefore finds that there is a further VA duty to 
assist the veteran in obtaining these records. 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).

A second VA examination was given to the veteran in August 
2007, and consisted mostly of a review of the veteran's 
record. The examiner noted that Meniere's disease had been 
ruled out, but the examiner was unable to provide a further 
opinion. The examiner felt that a full report from Penn 
regarding the veteran's condition should be requested. 

In addition, the veteran should be afforded a new VA 
examination as the veteran was not physically examined by the 
August 2007 VA examiner and the veteran contends his 
condition is worse. 

Accordingly, the case is REMANDED for the following actions:

1.  Please ask the veteran to provide the 
names and addresses of all medical care 
providers who have treated him for 
peripheral vestibular disorders (vertigo 
and dizziness). After securing the 
necessary release 


specifically for the Hospital of the 
University of Pennsylvania, and any other 
facility identified by the veteran, obtain 
any records which are not duplicates of 
those already contained in the claims 
folder.   

2.  After the above has been completed to 
the extent possible, schedule the veteran 
for a VA ear disease examination by a 
physician to determine the severity of his 
peripheral vestibular disorder.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should conduct objective testing 
to confirm the existence of the dizziness 
and vertigo.  The examiner should also 
indicate whether any objective findings 
reflecting vestibular disorder are 
contained in the claims file (including 
the testing by the Hospital of the 
University of Pennsylvania).  Finally, the 
examiner should provide an opinion as to 
whether it is more likely, less likely, or 
at least as likely as not (50 percent 
probability) the veteran's claimed 
dizziness is related to a peripheral 
vestibular disorder rather than the 
nonservice-connected migraines.  A 
rationale for all opinions expressed 
should be provided.

3. Thereafter, readjudicate the claim. If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case and given an opportunity to 
respond before the case is returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

